Citation Nr: 0921583	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.

2.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 

2.  Service connection for tinnitus is not established.  38 
U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

PTSD

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through January 2006, private treatment 
records from Dr. "M.", and stressor statements from the 
Veteran.  

The record indicates that the Veteran has been diagnosed as 
having PTSD as of May 2005.  The Veteran has also been 
diagnosed with alcohol abuse, in remission.  A VA psychiatric 
examination in January 2006 also included a diagnosis of 
chronic PTSD.

The Veteran served in Vietnam from 1968 to 1969, during which 
time his occupation was cooking.  The evidence, including the 
medals and commendations awarded to the veteran, does not 
demonstrate that the Veteran was engaged in combat with the 
enemy, providing limited evidence against such a finding.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the veteran's lack of combat indicated in the service 
records, or any other objective record, his testimony alone 
is insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The Veteran has submitted statements 
containing information regarding incidents he allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding any of his claimed stressors.

The Veteran described hearing rockets and mortars every 
night.  He stated that one night, a rocket hit inside the 
perimeter of his camp but did not explode.  He stated that he 
knew and had become friendly with some of the individuals in 
his company who were killed. He stated that he had seen many 
Vietnamese people and villages destroyed.  He related how the 
Chinook in which he was transporting food to the field nearly 
crashed one night.  He described having one of his wisdom 
teeth "dug out" in the field.  

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any names, specific dates or information with which the 
occurrence of the events can be verified.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran has not cited in-service stressors 
capable of verification.   In essence, the record does not 
confirm any of the Veteran's claimed stressors and the Board 
can think of no basis on which it could confirm such 
stressors. 

Additionally, although the Veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
Veteran has provided insufficient evidence for verification 
of the claimed stressors by the JSRRC.  The Board finds that 
there is insufficient evidence to demonstrate that the 
Veteran engaged in combat with the enemy or to confirm a 
stressor in service that caused PTSD.

Tinnitus

The Veteran claims that his current tinnitus began due to 
noise exposure in service as a cook in Vietnam.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking".  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1714 (28th ed. 1994).    

The service treatment records (STRs) are silent for 
complaints or treatment of tinnitus.  An audiological 
evaluation at separation indicates no complaints of tinnitus.  

Service personnel records confirm the Veteran's occupation in 
service as a cook.  There is no evidence that the Veteran 
engaged in combat while in Vietnam.  Therefore, the Board 
cannot concede that the Veteran was exposed to loud noise 
during his service in Vietnam.  

Additionally, according to the evidence submitted, the 
Veteran first reported the onset of tinnitus in May 2005 upon 
filing this claim, approximately 35 years after his 
separation from active duty.  This 35-year period between 
service and his first complaint of tinnitus provides highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).

Simply stated, the Board finds that the post-service medical 
records, indicating a disorder that was medically indicated 
more than thirty-five after service, provides evidence 
against this claim.         

The Veteran received a private audiological evaluation at 
Newport Audiological Center in April 2005.  The Veteran 
reported ringing in his ears constantly for 30 years.  The 
examiner opined that it is more likely than not that the 
tinnitus is a result from acoustic trauma experienced while 
serving combat duty in the military during the Vietnam War.

The Board finds that this opinion does not support the 
Veteran's claim.  Importantly, the Veteran's own report of 
tinnitus for 30 years places the onset of his tinnitus in 
approximately 1975, or 5 years after separation from service, 
providing evidence against this claim.   

Additionally, as stated above, the evidence does not 
demonstrate that the Veteran engaged in combat with the 
enemy; therefore, the opinion that tinnitus is due to 
acoustic trauma from serving combat duty is unfounded.  The 
Board finds that this opinion is entitled to limited 
probative weight.

The Veteran received a VA audiological evaluation in January 
2006 pursuant to this claim.  The examiner diagnosed 
bilateral mild to moderate constant tinnitus and opined that 
this condition is more likely than not due to noise exposure 
while in military service.  Again, as stated above, the Board 
cannot concede that the Veteran was exposed to loud noise 
during his service in Vietnam.  The Board finds that this 
opinion is also entitled to limited probative weight.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  

Duty to notify and to assist

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded VA 
examinations in January 2006.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.  


ORDER

Service connection for PTSD and tinnitus is denied.


REMAND

The Veteran is claiming service connection for bilateral 
hearing loss.  The Board notes that, upon his enlistment 
examination in November 1967, the Veteran demonstrated high 
frequency hearing loss in the left ear, specifically from 
3000 Hz and higher.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The Veteran submitted the records from a private audiological 
evaluation in April 2005 and was afforded a VA audiological 
evaluation in January 2006.  Both examiners diagnosed 
bilateral sensorineural hearing loss and related it to noise 
exposure while in service.  However, neither audiologist 
addressed the Veteran's high frequency hearing loss in the 
left ear that pre-existed enlistment to service, therefore 
providing incomplete findings and opinions.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's VA medical records from January 
2006 through the present not already 
included in the claims file. 

2.  The RO should request of the Veteran 
any private treatment records not already 
included in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA audiological evaluation to a) review 
the entire claims file, b) determine the 
current severity of his bilateral hearing 
loss, and c) address whether service 
aggravated the pre-existing high frequency 
hearing loss in the left ear, including a 
discussion of any increase in severity due 
to the natural progress of the hearing 
loss.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


